Exhibit 10.2

MACK-CALI REALTY CORPORATION

TAX GROSS-UP AGREEMENT

AGREEMENT (“Agreement”) effective as of December 5, 2006 by and between
Mack-Cali Realty Corporation (the “Company”) and Mitchell E. Hersh (“Employee”).

WHEREAS, pursuant to the 2000 Employee Stock Option Plan of Mack-Cali Realty
Corporation (the “Plan”), the Company, on December 5, 2006, awarded fifteen
thousand  (15,000) shares (“Restricted Shares”) of the Company’s common stock,
par value $.01 per share (“Company’s Common Stock”) to the Employee subject to
the terms, conditions, and restrictions set forth in the Plan and the Restricted
Share Award Agreement between the Employee and the Company dated December 5,
2006 (hereinafter, “Restricted Share Award Agreement”); and

WHEREAS, the Company wishes to provide the Employee with a tax gross-up payment
upon the date of grant applicable to such Restricted Shares;

NOW THEREFORE, the parties hereto agree as follows:

1.             Employee shall be entitled to receive a tax gross-up payment (the
“Tax Gross-Up Payment”) from the Company with respect to the Restricted Shares
granted pursuant to the Restricted Share Award Agreement.  Each Tax Gross-Up
Payment shall be a dollar amount equal to forty-three percent (43%) of the fair
market value of the Restricted Shares as of the date hereof, exclusive of
dividends.

2.             The Tax Gross-Up Payment shall be made as soon as practicable
following the date of grant but in no event later than December 31, 2006.

3.             The Company shall have the right to deduct and withhold from the
Tax Gross-Up Payment all social security and other federal, state and local
taxes and charges which currently are or which hereafter may be required by law
to be so deducted and withheld.

4.             Nothing in this Agreement shall confer on the Employee any right
to continue as an employee of the Company or in any way affect the Company’s or
any subsidiary’s right to terminate the Employee’s employment at any time
subject to the terms of the Employee’s employment agreement.

5.             This Agreement contains the entire understanding of the parties
with respect to the payment of the Tax Gross-Up Payment and this Agreement shall
not be modified or amended except in writing and duly signed by each of the
parties.


--------------------------------------------------------------------------------




 

6.             This Agreement is not intended to provide for an elective
deferral of compensation that would be subject to Section 409A of the Internal
Revenue Code of 1986, as amended.

7.             This Agreement shall be governed by the laws of the State of New
Jersey applicable to contracts made, and to be enforced, within the State of New
Jersey.

8.             This Agreement shall be binding upon and inure to the benefit of
the successors, assigns and heirs of the respective parties.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective on the date first above written.

 

Mack-Cali Realty Corporation

 

 

 

 

 

 

 

By:

/s/ Barry Lefkowitz

 

 

Barry Lefkowitz

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

Employee

 

 

 

 

 

 

 

 

/s/ Mitchell E. Hersh

 

 

Mitchell E. Hersh

 


--------------------------------------------------------------------------------